Citation Nr: 0310497	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  00-13 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Entitlement to service connection for a chronic lung 
disorder, to include chronic obstructive pulmonary 
disease (COPD) and sarcoidosis.

2.	Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

3.	Entitlement to an increased rating for residuals of a 
left medial menisectomy with traumatic arthritis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	J. W. Feuchtenberger, Attorney




REMAND

The veteran served on active duty from October 1981 to 
November 1987.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia, which denied the veteran's claim 
for service connection for a chronic lung disorder, to 
include COPD and sarcoidosis.  The veteran also denied an 
increased rating for the veteran's service-connected 
residuals of a left medial menisectomy with traumatic 
arthritis, hypertension, and postoperative residuals of left 
pneumothorax with a history of pneumonia.  In August 2001, 
the veteran filed a notice of disagreement that contested 
only the denial of service connection for a chronic lung 
disorder and an increased rating for residuals of a left 
medial menisectomy with traumatic arthritis and hypertension, 
each rated as 10 percent disabling.  The veteran was 
furnished a statement of the case in October 2002; and, in 
November 2002, the veteran filed a VA Form 9 (substantive 
appeal).

The Board also observes that in November 2002 the veteran 
requested a personal hearing before a Veterans Law Judge 
(formerly referred as a Member of the Board) at the local VA 
Office.  During that same month, in November 2002, the 
veteran requested a videoconference hearing before the Board, 
which was scheduled for April 16, 2003.  However, in a letter 
dated April 4, 2003, the veteran's attorney clarified the 
veteran's request to have a personal hearing at the VA 
Regional Office in Huntington, West Virginia.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The RO should schedule a personal 
hearing for the veteran before a 
Veterans Law Judge at the local VA 
regional office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this claim.  The veteran need take no action 
unless otherwise notified.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States of Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



 


